UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7912



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SONJI PRINCE PABELLON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-98-1169-HMH)


Submitted:   March 28, 2007                 Decided:   April 25, 2007


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sonji Prince Pabellon, Appellant Pro Se. Elizabeth Jean Howard,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Sonji Prince Pabellon appeals the district court’s text

orders denying her motion for modification of sentence pursuant to

18 U.S.C.A. § 3582(c)(2) (West 2000 & Supp. 2006) and her motion

for reconsideration.   Finding no reversible error, we affirm.

          Pabellon argues that the district court violated her due

process rights under the Fifth Amendment by rendering oral orders

or “text orders” rather than issuing an opinion and explaining why

her motions were denied.     Based on our review of the record, we

find no evidence that Pabellon was prejudiced by the district

court’s decision to enter a text order and therefore find no Fifth

Amendment violation.   Cf. Blanco de Belbruno v. Ashcroft, 362 F.3d

272, 281-82 (4th Cir. 2004).

          We also uphold the denial of Pabellon’s motion for

modification of sentence.    Pabellon appears to base her motion on

the Supreme Court’s decisions in Blakely v. Washington, 542 U.S.

296 (2004), and United States v. Booker, 543 U.S. 220 (2005), and

argues that the Supreme Court has lowered the sentencing range

applicable to her case.     This argument has been squarely rejected

by several of our sister circuits.        See Carrington v. United

States, 470 F.3d 920, 923 (9th Cir. 2006); United States v.

Rodriguez-Pena, 470 F.3d 431, 433 (1st Cir. 2006); United States v.

Price, 438 F.3d 1005, 1007 (10th Cir.), cert. denied, 126 S. Ct.




                                 - 2 -
2365 (2006); United States v. Moreno, 421 F.3d 1217, 1220 (11th

Cir. 2005), cert. denied, 126 S. Ct. 1643 (2006).

            Accordingly,   we   affirm     the   district   court’s   orders

denying Pabellon’s motions for modification of sentence and her

motion for reconsideration. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 3 -